
	
		II
		110th CONGRESS
		2d Session
		S. 3157
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2008
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the exchange and conveyance
		  of certain National Forest System land and other land in southeast Arizona, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Arizona Land Exchange and
			 Conservation Act of 2008.
		2.PurposesThe purposes of this Act are—
			(1)to advance the public interest by
			 authorizing, directing, facilitating, and expediting the conveyance and
			 exchange of land between the United States and Resolution Copper Mining, LLC;
			 and
			(2)to provide for the permanent protection of
			 cultural and other resources and uses of the Apache Leap escarpment located in
			 close proximity to the town of Superior, Arizona.
			3.DefinitionsIn this Act:
			(1)Apache LeapThe term Apache Leap means the
			 approximately 695 acres of land referred to as the Apache Leap
			 Conservation Easement Area on the map entitled Apache Leap
			 Conservation Easement Area, dated November 2006.
			(2)Federal landThe term Federal land means
			 the approximately 3,025 acres of land located in Pinal County, Arizona,
			 depicted on the map entitled Southeast Arizona Land Exchange and
			 Conservation Act of 2005—Federal Parcel—Oak Flat, dated January
			 2005.
			(3)GranteeThe term grantee means the 1
			 or more entities that are granted the permanent conservation easement under
			 section 6(a).
			(4)Non-Federal landThe term non-Federal land
			 means the land described in section 4(b)(1).
			(5)Oak Flat CampgroundThe term Oak Flat Campground
			 means the campground that is—
				(A)comprised of approximately 16 developed
			 campsites (including the approximately 75 acres adjacent to the campsites);
			 and
				(B)generally depicted on the map entitled
			 Oak Flat Campground, dated May 2008.
				(6)Resolution copperThe term Resolution Copper
			 means—
				(A)Resolution Copper Mining, LLC, a Delaware
			 limited liability company; and
				(B)any successor, assign, affiliate, member,
			 or joint venturer of Resolution Copper Mining, LLC.
				(7)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(8)TownThe term Town means the Town
			 of Superior, Arizona, which is an incorporated municipality.
			4.Land conveyances and exchanges.
			(a)In generalOn receipt from Resolution Copper of a
			 written offer to convey to the United States all right, title, and interest of
			 Resolution Copper in and to the non-Federal land that is acceptable to the
			 Secretary or the Secretary of the Interior, as appropriate, and that conforms
			 to the title approval standards of the Attorney General applicable to Federal
			 land acquisitions, the Secretary shall—
				(1)accept the offer; and
				(2)convey to Resolution Copper all right,
			 title, and interest of the United States in and to the Federal land, subject to
			 any valid existing right or title reservation, easement, or other exception
			 required by law or agreed to by the Secretary and Resolution Copper.
				(b)Conveyance of landOn receipt of title to the Federal land
			 under subsection (a), Resolution Copper shall simultaneously convey—
				(1)to the Secretary, all right, title, and
			 interest that the Secretary determines to be acceptable in and to—
					(A)the approximately 147 acres of land located
			 in Gila County, Arizona, depicted on the map entitled Southeast Arizona
			 Land Exchange and Conservation Act of 2005—Non-Federal Parcel—Turkey
			 Creek, dated January 2005;
					(B)the approximately 148 acres of land located
			 in Yavapai County Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2005—Non-Federal Parcel—Tangle
			 Creek, dated January 2005;
					(C)the approximately 149 acres of land located
			 in Maricopa County, Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2005—Non-Federal Parcel—Cave
			 Creek, dated January 2005;
					(D)the approximately 266 acres of land located
			 in Pinal County, Arizona, depicted on the map entitled Southeast Arizona
			 Land Exchange and Conservation Act of 2005—Non-Federal Parcel—JI Ranch,
			 dated January 2005;
					(E)the approximately 640 acres of land located
			 in Coconino County, Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2005—Non-Federal Parcel—East
			 Clear Creek, dated August 2005; and
					(F)the approximately 95 acres of land located
			 in Pinal County, Arizona, depicted on the map entitled Southeast Arizona
			 Land Exchange and Conservation Act of 2008—Non-Federal Parcel—The Pond,
			 dated May 2008; and
					(2)to the Secretary of the Interior, all
			 right, title, and interest that the Secretary of the Interior determines to be
			 acceptable in and to—
					(A)the approximately 3,073 acres of land
			 located in Pinal County, Arizona, depicted on the map entitled Lower San
			 Pedro River Parcel, dated May 31, 2006;
					(B)the approximately 160 acres of land located
			 in Gila and Pinal Counties, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2005—Non-Federal
			 Parcel—Dripping Springs, dated August 2005; and
					(C)the approximately 956 acres of land located
			 in Santa Cruz County, Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2008—Non-Federal Parcel—Appleton
			 Ranch, dated May 2008.
					(c)Conveyance of land to town
				(1)In generalSubject to paragraph (2), not later than 90
			 days after the date on which the exchange under subsection (b) is completed, on
			 receipt of a request from the Town for any parcel of land described in
			 paragraph (2), the Secretary shall convey to the Town, for a price equal to
			 market value, as appraised under section 5 and subject to any credit under
			 section 5(b)(3), each parcel of land that the Town requests.
				(2)Eligible parcelsThe Town may request—
					(A)the approximately 30 acres of land located
			 in Pinal County, Arizona, occupied on the date of enactment of this Act by the
			 Fairview Cemetery and depicted on the map entitled Southeast Arizona
			 Land Exchange and Conservation Act of 2005—Federal Parcel—Fairview
			 Cemetery, dated January 2005;
					(B)the reversionary interest, and any reserved
			 mineral interest, of the United States in the approximately 265 acres of land
			 located in Pinal County, Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2005—Federal Reversionary
			 Interest—Superior Airport, dated January 2005; and
					(C)the approximately 181 acres of land located
			 in Pinal County, Arizona, depicted on the map entitled Southeast Arizona
			 Land Exchange and Conservation Act of 2005—Federal Parcel—Superior Airport
			 Contiguous Parcel, dated June 2005.
					(3)Condition of conveyanceAny conveyance of land under paragraph (1)
			 shall be carried out in a manner that provides the United States manageable
			 boundaries on any parcel retained by the Secretary, to the maximum extent
			 practicable.
				(d)Timing of exchangeIt is the intent of Congress that the land
			 exchange directed by subsection (b) should be completed not later than 1 year
			 after the date of enactment of this Act.
			(e)Costs of conveyances and
			 exchangesIn accordance with
			 sections 254.4 and 254.7 of title 36, Code of Federal Regulations (or successor
			 regulations), Resolution Copper shall assume responsibility for—
				(1)hiring any contractors determined by the
			 Secretary to be necessary for carrying out an exchange or conveyance under
			 subsection (a), (b), or (c); and
				(2)paying, without compensation—
					(A)the costs of each appraisal relating to the
			 exchange or conveyance under subsection (a), (b), or (c), including any
			 reasonable reimbursements to the Secretary on request of the Secretary for the
			 cost of reviewing and approving an appraisal;
					(B)the costs of any hazardous materials
			 survey, mitigation requirement, clearance, or land survey, including any
			 necessary land surveys conducted by the Bureau of Land Management Cadastral
			 Survey; and
					(C)any other cost agreed to by Resolution
			 Copper and the Secretary.
					(f)Contractor work and approvals
				(1)In generalAny work relating to the exchange or
			 conveyance of land that is performed by a contractor shall be subject to the
			 mutual agreement of the Secretary and Resolution Copper, including any
			 agreement with respect to—
					(A)the selection of the contractor; and
					(B)the scope of work performed by the
			 contractor.
					(2)Review and approvalAny required review and approval of work by
			 a contractor shall be performed by the Secretary in accordance with applicable
			 law (including regulations).
				(3)Lead actorThe Secretary and the Secretary of the
			 Interior may mutually agree to designate the Secretary as the lead actor for
			 any action under this subsection.
				(g)Pre-exchange processingBefore completing the land exchange under
			 subsection (b), the Secretary or the Secretary of the Interior, as appropriate,
			 shall complete—
				(1)any necessary land survey; and
				(2)any required clearance, review, mitigation
			 activity, or approval relating to any threatened and endangered species,
			 cultural or historic resource, wetlands and floodplains, or hazardous
			 material.
				(h)Post-exchange processingBefore commencing production in commercial
			 quantities of any valuable mineral from the Federal land conveyed to Resolution
			 Copper pursuant to subsection (a)(2) (except for any such production from any
			 exploration and mine development shafts, adits, and tunnels needed to determine
			 feasibility and pilot plant testing of commercial production or to access the
			 ore body and tailings deposition areas), the Secretary shall publish an
			 environmental impact statement in accordance with section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C.4322(2)(C)) regarding any
			 Federal agency action carried out relating to the commercial production,
			 including an analysis of the impacts of the production.
			5.Valuation of land exchanged or
			 conveyed
			(a)Exchange valuation
				(1)In generalThe value of the land exchanged or conveyed
			 under subsection (a), (b), or (c) of section 4 (including any reversionary
			 interest) shall be determined by the Secretary through 1 or more appraisals
			 conducted in accordance with paragraph (2).
				(2)Appraisals
					(A)In generalAn appraisal under this section shall
			 be—
						(i)performed by an appraiser mutually agreed
			 to by the Secretary and Resolution Copper;
						(ii)performed in accordance with—
							(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions (Department of Justice, 5th Edition, December 20,
			 2000);
							(II)the Uniform Standards of Professional
			 Appraisal Practice; and
							(III)Forest Service appraisal instructions;
			 and
							(iii)submitted to the Secretary for review and
			 approval.
						(B)Reappraisals and updated appraised
			 valuesAfter the final
			 appraised value of a parcel is determined and approved under subparagraph (A),
			 the Secretary shall not be required to reappraise or update the final appraised
			 value—
						(i)for a period of 3 years after the approval
			 by the Secretary of the final appraised value under subparagraph (A)(iii);
			 or
						(ii)at all, after an exchange agreement is
			 entered into by Resolution Copper and the Secretary.
						(C)Public reviewBefore carrying out a land exchange under
			 section 4, the Secretary shall make available for public review a summary of
			 the appraisals of the land to be exchanged.
					(3)Failure to agreeIf the Secretary and Resolution Copper fail
			 to agree on the value of a parcel to be exchanged, the final value of the
			 parcel shall be determined in accordance with section 206(d) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)).
				(4)Federal land appraisal
					(A)Treatment as unencumbered
						(i)In generalSubject to clause (ii), the value of the
			 Federal land shall be determined as if the land is unencumbered by any
			 unpatented mining claims of Resolution Copper.
						(ii)EffectNothing in this Act affects the validity of
			 any unpatented mining claim or right of Resolution Copper.
						(B)Appraisal informationTo provide any information necessary to
			 calculate a value adjustment payment for purposes of section 10, the appraisal
			 under this paragraph shall include a detailed royalty income approach analysis,
			 in accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisition, of the market value of the Federal land, regardless of whether
			 that analysis does not reflect the appraisal approach relied on by the
			 appraiser to determine the final market value of the Federal land.
					(b)Equalization of value-surplus of Federal
			 land value
				(1)In generalIf the final appraised value of the Federal
			 land exceeds the value of the non-Federal land, Resolution Copper shall make a
			 cash equalization payment to the Secretary to equalize the values of the
			 Federal land and non-Federal land.
				(2)Amount of paymentNotwithstanding section 206(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the
			 Secretary may accept a cash equalization payment under paragraph (1) in an
			 amount that is greater than 25 percent of the value of the Federal land.
				(3)Disposition and use of
			 proceedsA cash equalization
			 payment received by the Secretary under paragraph (1) shall—
					(A)without further appropriation, be deposited
			 in the Federal Land Disposal Account established by section 206(a) of the
			 Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
					(B)regardless of whether that account is
			 terminated, remain available to the Secretary and the Secretary of the
			 Interior, as jointly determined to be appropriate, for—
						(i)the acquisition from willing sellers,
			 during the 2-year period beginning on the date on which the payment is
			 deposited in the Federal Land Disposal Account, of land or interests in land
			 within the hydrographic boundary of the San Pedro River (including tributaries)
			 in the State of Arizona; or
						(ii)the management and protection of endangered
			 species and other sensitive land or environmental values in the San Pedro
			 Riparian National Conservation Area established by section 101 of the
			 Arizona-Idaho Conservation Act of 1988 (16 U.S.C. 460xx), including management
			 under any applicable cooperative agreement between the Secretary of the
			 Interior and an appropriate State or local agency or qualified organization
			 under section 103(c) of that Act (16 U.S.C. 460xx–2(c)).
						(c)Surplus of non-Federal land
			 valueIf the final appraised
			 value of the non-Federal land exceeds the value of the Federal land involved in
			 the exchange under section 4—
				(1)the Secretary shall not make a payment to
			 Resolution Copper to equalize the values of the land; and
				(2)the surplus value of the non-Federal
			 consideration shall be considered a donation by Resolution Copper to the United
			 States.
				(d)Payment for land conveyed to town
				(1)In generalThe Town shall pay the Secretary market
			 value for any land acquired by the Town from the Secretary under section 4(c),
			 as determined by the Secretary through an appraisal conducted in accordance
			 with subsection (a)(2).
				(2)CreditIf the final appraised value of the
			 non-Federal land exceeds the value of the Federal land in the exchange under
			 section 4, the obligation of the Town to pay the United States under paragraph
			 (1) shall be reduced by an amount equal to the excess value of the non-Federal
			 consideration.
				(3)DepositsThe Secretary shall deposit any amounts
			 received from the Town under this subsection in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a).
				(4)Use of fundsAmounts deposited under paragraph (3) shall
			 be available to the Secretary until expended, without further appropriation,
			 for the acquisition of land or interests in land in the National Forest System
			 in the State of Arizona.
				(e)Conforming amendmentSection 103(c) of the Arizona-Idaho
			 Conservation Act of 1988 (16 U.S.C. 460xx–2(c)) is amended by inserting
			 or qualified organizations (as defined in section 170(h) of the Internal
			 Revenue Code of l986) after State and local
			 agencies.
			6.Apache Leap natural and cultural resource
			 conservation easement
			(a)In generalTo protect the scenic, cultural, historic,
			 educational, and natural resource values of the Apache Leap escarpment, as a
			 condition of the land exchange under section 4, Resolution Copper shall deliver
			 to the Secretary an executed document granting a permanent conservation
			 easement for the easement area to an entity that is—
				(1)a qualified unit of government or Indian
			 tribe; or
				(2)a land trust or other qualified
			 organization as defined in section 170(h) of the Internal Revenue Code of
			 1986.
				(b)Easement areaThe area of the conservation easement under
			 this section shall be the surface estate of Apache Leap.
			(c)TermsThe conservation easement under this
			 section—
				(1)shall—
					(A)prohibit surface development of the
			 easement area by Resolution Copper, except for a fence, sign, monitoring
			 device, or other improvement for an administrative, public health and safety,
			 or other appropriate purpose, as determined by Resolution Copper and any
			 grantee of the conservation easement;
					(B)prohibit commercial mineral extraction
			 under the easement area; and
					(C)provide for appropriate nonmotorized public
			 access to and use of the easement area, as determined by Resolution Copper and
			 any grantee of the conservation easement; and
					(2)may contain such other terms and conditions
			 as the grantor or grantee of the conservation easement, in consultation with
			 the Town, interested Indian tribes, and any other interested parties,
			 determines to be appropriate to conserve, protect, enhance, and manage the
			 cultural and historic resources and traditional uses of the easement
			 area.
				(d)EndowmentAs a condition of the conveyance under
			 section 4(a), Resolution Copper shall pay to the grantee of the conservation
			 easement under this section $250,000, to be used by the grantee of the
			 conservation easement—
				(1)to monitor the easement;
				(2)to enforce the borders of the
			 easement;
				(3)to carry out any administrative activity
			 relating to the easement; and
				(4)to provide such additional protections,
			 access, or alternative access as may be determined appropriate pursuant to
			 subsection (f).
				(e)Role of Secretary
				(1)In generalThe Secretary—
					(A)may be consulted during the preparation and
			 drafting of the executed document granting a permanent conservation easement to
			 the easement area under subsection (a); but
					(B)unless otherwise agreed to by the Secretary
			 and Resolution Copper, shall not be—
						(i)a party to the conservation easement under
			 this section; or
						(ii)required to carry out any activity relating
			 to the monitoring or enforcement of the conservation easement under this
			 section.
						(2)Additional managementThe Secretary may manage the Notch area
			 labeled and depicted on the map referred to in section 3(1) in accordance with
			 the terms of the conservation easement under this section.
				(f)Additional protections and
			 accessNot later than 3 years
			 after the date of the conveyance of the Federal land, Resolution Copper and the
			 grantee, in consultation with the Town, interested Indian tribes, and other
			 interested parties, shall determine whether the area covered by the
			 conservation easement should be managed to establish—
				(1)additional cultural and historical resource
			 protections or measures, including permanent or seasonal closures of any
			 portion of the easement area to protect cultural or archeological resources;
			 or
				(2)additional or alternative public access
			 routes, trails, and trailheads to Apache Leap.
				(g)Easement and appraisal
				(1)In generalThe requirement that Resolution Copper
			 grant the conservation easement under this section shall not be considered in
			 determining, or result in any diminution in, the market value of the Federal
			 land for purposes of an appraisal under section 5.
				(2)EffectThe market value of the conservation
			 easement and any amount paid by Resolution Copper under subsection (d) shall be
			 considered to be a donation by Resolution Copper to the United States.
				(h)Mining activitiesExcept as provided in subsection (c) and
			 other Federal law (including regulations) relating to mining activities on
			 private land, the conservation easement shall not impose any additional
			 restrictions on mining activities carried out by Resolution Copper outside of
			 the easement area after the date of the conveyance under section 4(a).
			7.Incorporation, management, and status of
			 acquired land
			(a)Land acquired by the Secretary
				(1)In generalLand acquired by the Secretary under this
			 Act, including any land or interest in land acquired by the Secretary under
			 section 4(b) shall—
					(A)become part of the National Forest within
			 which the land is located; and
					(B)be administered in accordance with the laws
			 (including regulations) applicable to the National Forest System.
					(2)BoundariesFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 4601 et seq.), the boundaries of
			 a National Forest in which land acquired by the Secretary is located shall be
			 deemed to be the boundaries of that forest as in existence on January 1,
			 1965.
				(3)Management of JI ranch
					(A)In generalOn the date on which the Secretary acquires
			 the JI Ranch parcel described in section 4(b)(1)(A)(iv), the Secretary shall
			 manage the land to allow Yavapai and Apache Indian tribes—
						(i)to access the land; and
						(ii)to undertake traditional activities
			 relating to the gathering of acorns.
						(B)Authority of SecretaryOn receipt of a request from the Yavapai or
			 Apache Indian tribe, the Secretary may temporarily or seasonally close to the
			 public any portion of the land described in section 4(b)(1) during the period
			 in which the Yavapai or Apache Indian tribe undertakes any activity described
			 in subparagraph (A)(ii).
					(b)Land acquired by the Secretary of the
			 interior
				(1)In generalLand acquired by the Secretary of the
			 Interior under this Act shall—
					(A)become part of the administrative unit
			 (including the national conservation area, if applicable) or other area within
			 which the land is located; and
					(B)be managed in accordance with the laws
			 (including regulations) applicable to the administrative unit, national
			 conservation area, or other area within which the land is located.
					(2)Lower San Pedro River landTo preserve and enhance the natural
			 character and conservation value of the land described in section
			 4(b)(1)(B)(i), on acquisition of the land by the Secretary of the Interior, the
			 land shall be—
					(A)incorporated in, and administered as part
			 of, the San Pedro Riparian National Conservation Area established by section
			 101 of the Arizona-Idaho Conservation Act of 1988 (16 U.S.C. 460xx); and
					(B)managed to preserve or enhance the
			 conservation values of the Conservation Area in accordance with that
			 Act.
					(c)WithdrawalOn acquisition by the United States of any
			 land under this Act, subject to valid existing rights and without further
			 action by the Secretary, the acquired land is permanently withdrawn from all
			 forms of entry and appropriation under—
				(1)the public land laws (including the mining
			 and mineral leasing laws); and
				(2)the Geothermal Steam Act of 1970 (30 U.S.C.
			 1001 et seq.).
				8.Public uses of Federal land
			(a)Replacement campground
				(1)In generalNot later than 4 years after the date of
			 enactment of this Act, the Secretary, in consultation with Resolution Copper,
			 the Town, and other interested parties, shall design and construct in the Globe
			 Ranger District of the Tonto National Forest 1 or more replacement campgrounds
			 for the Oak Flat Campground (including appropriate access routes to any
			 replacement campgrounds).
				(2)Public facilitiesAny replacement campgrounds under this
			 subsection shall be designed and constructed in a manner that adequately (as
			 determined in the sole discretion of the Secretary) replaces, or improves on,
			 the facilities, functions, and amenities available to the public at the Oak
			 Flat Campground.
				(3)Costs of replacementResolution Copper shall pay the actual cost
			 to the Secretary of designing, constructing, and providing access to any
			 replacement campgrounds under this subsection, not to exceed $
			 1,000,000.
				(b)Interim oak flat campground access
				(1)In generalThe document conveying the Federal land to
			 Resolution Copper under section 4(a) shall specify that—
					(A)during the 4-year period beginning on the
			 date of enactment of this Act, the Secretary shall retain title to, operate,
			 and maintain the Oak Flat Campground; and
					(B)at the end of that 4-year period—
						(i)the withdrawal of the Oak Flat Campground
			 shall be revoked; and
						(ii)title to the Oak Flat Campground shall be
			 simultaneously conveyed to Resolution Copper.
						(2)LiabilityDuring the interim period described in
			 paragraph (1)(A), Resolution Copper shall not be liable for any public use of
			 the Oak Flat Campground.
				(c)Mineral explorationDuring the 4-year period described in
			 subsection (b)(1)(A)—
				(1)the Oak Flat campground shall remain
			 withdrawn from all forms of entry and appropriation under the public land laws
			 (including the mining and mineral leasing laws); but
				(2)Resolution Copper shall have the right to
			 explore for minerals under the Oak Flat Campground by directional drilling or
			 any other method that does not disturb the land surface of the Oak Flat
			 Campground.
				(d)BoulderBlast competitionDuring 5-year period beginning on the date
			 of enactment of this Act, the Secretary, in consultation with Resolution
			 Copper, may issue not more than 1 special use permit per calendar year to
			 provide public access to the bouldering area on the Federal land for purposes
			 of the annual BoulderBlast competition.
			(e)LiabilityResolution Copper shall not be liable for
			 any public use of the Federal land under subsection (c) or (d).
			9.Miscellaneous provisions
			(a)Revocation of orders; withdrawal
				(1)Revocation of ordersAny public land order that withdraws the
			 Federal land from appropriation or disposal under a public land law shall be
			 revoked to the extent necessary to permit disposal of the land.
				(2)WithdrawalOn the date of enactment of this Act, if
			 the Federal land and any non-Federal land required to be exchanged under this
			 Act are not withdrawn or segregated from entry and appropriation under a public
			 land law (including mining and mineral leasing laws and the Geothermal Steam
			 Act of l970 (30 U.S.C. 1001 et seq.)), the land shall be withdrawn from entry
			 and appropriation, subject to any right of Resolution Copper, until the date of
			 the conveyance of Federal land under section 4(a).
				(b)Maps, estimates, and descriptions
				(1)Minor errorsThe Secretary and Resolution Copper, may by
			 mutual agreement correct any minor errors in any map, acreage estimate, or
			 description of any land conveyed or exchanged under this Act.
				(2)ConflictIf there is a conflict between a map, an
			 acreage estimate, or a description of land under this Act, the map shall
			 control unless the Secretary and Resolution Copper mutually agree
			 otherwise.
				(3)AvailabilityOn the date of enactment of this Act, the
			 Secretary shall file and make available for public inspection in the Office of
			 the Supervisor, Tonto National Forest, any map referred to in this Act.
				10.Value adjustment payment
			(a)Annual production reporting
				(1)In generalBeginning on February 15 of the calendar
			 year beginning after the date of commencement of production of valuable
			 locatable minerals in commercial quantities from the Federal land, and annually
			 thereafter, Resolution Copper shall submit to the Secretary of the Interior a
			 report describing the quantity of locatable minerals in commercial quantities
			 produced from the Federal land during the period covered by the report.
				(2)RequirementsEach annual report under paragraph (1)
			 shall be prepared in accordance with applicable Federal recordkeeping and
			 reporting requirements relating to the production of valuable locatable
			 minerals in commercial quantities on Federal land during the period covered by
			 the report.
				(b)Payment on production
				(1)In generalIf and when the cumulative production of
			 valuable locatable minerals in commercial quantities produced from the Federal
			 land exceeds the quantity of production of locatable minerals used in the
			 royalty income approach analysis under the Uniform Appraisal Standards for
			 Federal Land Acquisitions prepared under section 5(a)(4)(B), Resolution Copper
			 shall pay to the United States, on or before March 15 of the following calendar
			 year, a value adjustment payment at a rate equal to—
					(A)the Federal royalty rate, if any, in effect
			 for the production of valuable locatable minerals from Federal land before
			 December 31, 2012; or
					(B)if such a Federal royalty rate is not in
			 effect before December 31, 2012, the royalty rate used for purposes of the
			 royalty income approach analysis prepared under section 5(a)(4)(B).
					(2)Use of fundsAny funds paid to the United States under
			 paragraph (1) shall—
					(A)be deposited in a special account in the
			 Treasury of the United States; and
					(B)remain available, without further
			 appropriation, to the Secretary and the Secretary of the Interior, as may
			 jointly determined to be appropriate, for the acquisition from willing sellers
			 of land or interests in land in the State of Arizona.
					(c)No effect on State lawNothing in this Act modifies, expands,
			 diminishes, amends, or otherwise affects any provision of State law (including
			 regulations), including any law or regulations relating to the imposition,
			 application, timing, or collection of a State excise or severance tax under
			 Arizona Revised Statutes 42–5201–5206.
			
